DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 5-9 and 14 are pending in the instant invention.  According to the Amendments to the Claims, filed May 16, 2022, claims 5 and 6 were amended, claims 1-4 and 10-13 were cancelled and claim 14 was added.

Status of Priority

	This invention claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/856,978, filed June 4, 2019.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, without traverse, in the reply filed on January 12, 2022, is acknowledged: a) Group I - claims 5 and 14; and b) substituted pyrrolo[1,2-c]pyrimidine represented by Formula IV-1 - p. 51, Example 3.
	Similarly, the inventor or joint inventor should further note that, in accordance with MPEP § 803.02, the instant Markush claim was examined, with respect to the elected species, and further to the extent necessary to determine patentability.  In the instant case, the substituted pyrrolo[1,2-c]pyrimidines represented by the Formula IV-1, where m = 2; A = -thiazol-2-yl; R21 = -Ph, substituted with -C(O)OCH3; at C-2, X1 = -Cl; at C-4, X1 = -F; and Y = -pyrazol-3-yl, substituted with -CHF2, respectively, which encompass the elected species, were found to be free of the prior art.
	Accordingly, the inventor or joint inventor should further note that the examiner expanded scope of the instant Markush claim to further encompass substituted pyrrolo[1,2-c]pyrimidines represented by the Formula IV-1, where R21 is C1-C8 alkyl or aryl, wherein the aryl is substituted with one C(O)OC1-C12 alkyl substituent, and further wherein the aryl is optionally further substituted with one or more substituents independently selected from the group consisting of halo, CN, CH3, NR11R12, and OR11; however, the instant Markush claim failed to be free of the prior art, since it was rejected under 35 U.S.C. § 102 in the Non-Final Rejection, mailed on October 15, 2021.
	Consequently, the inventor or joint inventor should further note that in the Non-Final Rejection, mailed on October 15, 2021, the instant Markush claim was restricted to substituted pyrrolo[1,2-c]pyrimidines represented by the Formula IV-1, where R21 is C1-C8 alkyl or aryl, wherein the aryl is substituted with one C(O)OC1-C12 alkyl substituent, and further wherein the aryl is optionally further substituted with one or more substituents independently selected from the group consisting of halo, CN, CH3, NR11R12, and OR11.
	Likewise, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on October 15, 2021.
	Next, the inventor or joint inventor should further note that claim 14 is directed to allowable substituted pyrrolo[1,2-c]pyrimidines represented by the Formula IV-1.  Pursuant to the procedures set forth in MPEP § 821.04(b), claims 6-9, directed to a method of treating or preventing an HBV infection in a subject in need thereof, comprising administering… one or more substituted pyrrolo[1,2-c]pyrimidines represented by the Formula IV-1, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
	Then, the inventor or joint inventor should further note that since all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action, mailed on August 2, 2021, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, the inventor or joint inventor is advised that if any claim presented in a continuation or divisional invention is anticipated by, or includes all the limitations of, a claim that is allowable in the present invention, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant invention.
	Moreover, the inventor or joint inventor should further note that once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  {See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); and MPEP § 804.01}.
	Furthermore, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in either the Non-Final Rejection, mailed on October 15, 2021, or the Final Rejection, mailed on February 17, 2022.
	Also, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed May 16, 2022.
	Thus, a third Office action and prosecution on the merits of claims 5-9 and 14 is contained within.


Reasons for Allowance

	Claims 5-9 and 14 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to substituted pyrrolo[1,2-c]pyrimidines, as recited in claim 14.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	In claim 5, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising a pharmaceutically acceptable carrier or excipient in combination with a compound of claim 14, or a pharmaceutically acceptable salt thereof.”---

	In claim 6, the entire text:
	has been deleted and replaced with the following:
---“A method for treating a hepatitis B virus infection in a subject in need thereof, wherein the method comprises administering to the subject a therapeutically effective amount of at least one compound according to claim 14, or a pharmaceutically acceptable salt thereof.”---

	In claim 7, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 6, wherein the method further comprises administering to the subject at least one additional therapeutic agent selected from the group consisting of a hepatitis B virus polymerase inhibitor, an inducer of cellular viral ribonucleic acid sensor, interferon, a literature-described capsid assembly modulator, a reverse transcriptase inhibitor, a therapeutic vaccine, a toll-like receptor agonist, a viral entry inhibitor, and a viral maturation inhibitor.”---

	In claim 8, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 7, wherein the compound, or a pharmaceutically acceptable salt thereof, and the at least one additional therapeutic agent are co-formulated.”---

	In claim 9, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 7, wherein the compound, or a pharmaceutically acceptable salt thereof, and the at least one additional therapeutic agent are co-administered.”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Edgar W. Harlan (Reg. No. 42,632) on May 17, 2022.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624